DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JOHNNY HARRIS,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-1881

                         [September 20, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 00 21370CF10A.

  Johnny Harris, Lake City, pro se.

  No appearance required for appellee.

PER CURIAM.

  MAY, CIKLIN and CONNER, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.